Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 14, 2010                                                                                              Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  Rehearing No. 568                                                                                     Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices


  7 April 2010


  139396


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                     SC: 139396
  v                                                                  COA: 281408
                                                                     Wayne CC: 06-008543-01
  ROBERTO MARCHELLO DUPREE,
             Defendant-Appellee.
  _____________________________________


                 On order of the Court, the motion for rehearing is considered, and it is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 14, 2010                  _________________________________________
                                                                                Clerk